Exhibit 10.1

 

EXECUTION VERSION

 

JPMORGAN CHASE BANK, N.A.
383 Madison Avenue
New York, NY 10179

 

September 19, 2016

 

Eldorado Resorts, Inc.
100 West Liberty Street, Suite 1150
Reno, Nevada 89501
Attention:  Thomas Reeg

 

Project Nest
Commitment Letter

 

Ladies and Gentlemen:

 

You have advised JPMorgan Chase Bank, N.A. (“JPMorgan”, together with any
Additional Agent appointed pursuant to Section 1 below, the “Commitment
Parties”, “we” or “us”) that Eldorado Resorts, Inc. (“Eldorado” or “you”)
intends to acquire (the “Acquisition”) directly or indirectly, an entity
identified to us as “IBIS” (the “Target”) through the merger of Target with and
into Eagle II Acquisition Company LLC, a Delaware limited liability company, a
newly created wholly-owned (directly or indirectly) unrestricted subsidiary of
Eldorado (“Acquisition Co.”).  The Borrower, the Target and their respective
subsidiaries are sometimes collectively referred to herein as the “Companies.”

 

In connection with the Acquisition, you have advised us that you intend to (i)
pay consideration in connection with the Acquisition and (ii) refinance the
indebtedness described below (collectively, the “Refinancing”):

 

(a)           that certain Credit Agreement, dated as of  July 23, 2015, as
amended, supplemented or otherwise modified to the date hereof, by and among
Eldorado, the several banks and other financial institutions and lenders from
time to time party thereto and JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for such lenders (the “Existing Eldorado Credit
Agreement”);

 

(b)           that certain Credit Agreement, dated as of July 26, 2007, as
amended, supplemented or otherwise modified to the date hereof, by and among the
Target, the several banks and other financial institutions and lenders from time
to time party thereto and Wells Fargo Bank, National Association, in its
capacity as administrative agent for such lenders;

 

(c)           that certain Indenture, dated as of August 7, 2012, as amended,
supplemented or otherwise modified to the date hereof, by and among the Target,
the guarantors named therein and U.S. Bank National Association, in its capacity
as trustee;

 

(d)           that certain Indenture, dated as of March 5, 2013, as amended,
supplemented or otherwise modified to the date hereof, by and among the Target,
the guarantors named therein and U.S. Bank National Association, in its capacity
as trustee,

 

in each case, with the proceeds of (x) $1,750.0 million in senior secured credit
facilities of the Borrower (collectively, the “Senior Credit Facilities”)
comprised of (i) a term loan B facility of up to $1,450.0 million (the “Term
Loan Facility”) and (ii) a revolving credit facility of $300.0 million (the
“Revolving Credit Facility”) and (y) an amount equal to at least $375.0 million
in gross proceeds from the issuance

 

--------------------------------------------------------------------------------


 

and sale by the Borrower of senior unsecured notes (the “Notes”) or, if the
Notes are not issued and sold on or prior to the date of consummation of the
Acquisition, an amount equal to at least $375.0 million in senior unsecured
bridge loans (the “Bridge Loans” and together with any Rollover Loans and
Exchange Notes (each, as defined in Annex II-A hereto), the “Bridge Facility”
and, collectively with the Senior Credit Facilities, the “Facilities”) made
available to the Borrower as interim financing to the Permanent Securities (as
defined in Annex II-A hereto) in each case of this clause (b), less the
aggregate amount of gross proceeds of Permanent Securities received by the
Borrower since the date of execution of this Commitment Letter.  The
Acquisition, the Refinancing, the entering into and initial funding of the
Facilities and all related transactions are hereinafter collectively referred to
as the “Transaction.”  The date of consummation of the Acquisition is referred
to herein as the “Closing Date.”

 

1.             Commitments.  In connection with the foregoing, (a) JPMorgan is
pleased to hereby commit to you to provide 100% of each of the Senior Credit
Facilities (in such capacity, the “Initial Senior Lender”) and its willingness
to act as the sole and exclusive administrative agent (in such capacity, the
“Senior Administrative Agent”) for the Senior Credit Facilities (in each case
subject only to the satisfaction of the conditions set forth in paragraph 5
below, the conditions in the section entitled “Conditions Precedent to Closing
and Initial Funding” in Annex I hereto and the conditions in Annex III hereto)
(Annex I and Annex III, collectively, the “Senior Financing Summary of Terms”),
(b) JPMorgan is pleased to advise you of its willingness, and you hereby engage
JPMorgan, to act as the sole and exclusive lead arranger and sole and exclusive
bookrunning manager (in such capacity, the “Senior Lead Arranger”) for the
Senior Credit Facilities, and in connection therewith to form a syndicate of
lenders for the Senior Credit Facilities (collectively, the “Senior Lenders”) in
consultation with you, (c) JPMorgan is pleased to hereby commit to you to
provide 100% of the Bridge Loans (in such capacity, the “Initial Bridge Lender”
and, together with the Initial Senior Lender, the “Initial Lenders”) and its
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Bridge Administrative Agent” and, together with the Senior
Administrative Agent, each, an “Administrative Agent” and together, the
“Administrative Agents”) (in each case subject only to the satisfaction of the
conditions set forth in paragraph 5 below, the conditions in the section
entitled “Conditions Precedent” in Annex II hereto and the conditions in Annex
III hereto) (Annex II and Annex III, collectively, the “Bridge Summary of Terms”
and, together with the Senior Financing Summary of Terms, the “Summaries of
Terms” and, together with this letter agreement, the “Commitment Letter”) and
(d) JPMorgan is also pleased to advise you of its willingness, and you hereby
engage JPMorgan, to act as the sole and exclusive lead arranger and sole and
exclusive bookrunning manager (in such capacity, the “Bridge Lead Arranger”;
JPMorgan acting in its capacity as Senior Lead Arranger and/or Bridge Lead
Arranger is sometimes referred to herein as the “Lead Arranger”) for the Bridge
Loans, and in connection therewith to form a syndicate of lenders for the Bridge
Loans (collectively, the “Bridge Lenders” and, together with the Senior Lenders,
the “Lenders”) in consultation with you.  You agree that JPMorgan may perform
its responsibilities hereunder through its affiliate, J.P. Morgan Securities
LLC.  All capitalized terms used and not otherwise defined herein shall have the
same meanings as specified therefor in the Summaries of Terms.

 

In consideration of JPMorgan’s agreement to structure and arrange the
Facilities, you agree to offer JPMorgan the right to act as Escrow Agent (as
defined in the Fee Letter) in connection with any of the transactions
contemplated hereby.   If JPMorgan agrees to act in such capacity, the Borrower
and JPMorgan will enter into the appropriate form of agreement relating to the
escrow arrangement involved and containing reasonable and customary terms and
conditions acceptable to the Borrower and JPMorgan, including provisions
relating to the scope of JPMorgan’s services, JPMorgan’s compensation or other
appropriate financial arrangements and an indemnification of JPMorgan.

 

You agree that no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation (other than
compensation expressly contemplated by this Commitment Letter and the Fee Letter
referred to below) will be paid to any Lender in order to obtain

 

2

--------------------------------------------------------------------------------


 

its commitment to participate in any of the Facilities unless you and we shall
so agree; provided that (x) within 15 business days following the date hereof,
you may appoint up to 8 additional arrangers for the Facilities and award such
arrangers additional agent, co-agent, lead arranger, bookrunner, manager or
arranger title (any such agent, co-agent, lead arranger, bookrunner, manager or
arranger, an “Additional Agent”) in a manner and with economics determined by
you in consultation with the Lead Arranger (it being understood that, to the
extent you appoint additional agents, co-agents, bookrunners or co-managers or
confer other titles in respect of the Facilities, (i) not more than 5 Additional
Agents may be awarded “joint lead arranger and bookrunning manager” titles (with
any other Additional Agents being awarded “co-arranger and bookrunning manager”
titles), (ii) the commitments of such appointed entities shall be allocated on a
pro rata basis across each of the Facilities, (iii) the commitments of JPMorgan
in respect of the Facilities will be reduced by the amount of the commitments of
such Additional Agents and (iv) the economics awarded to such Additional Agent
shall be in proportion to their commitments assumed in respect of the
Facilities, with such reduction allocated to reduce the commitments of the
Initial Lenders across each of the Facilities at such time on a pro rata basis
according to the respective amounts of their commitments, (y) JPMorgan shall
have not less than 30% of the total economics for each of the Facilities and (z)
upon the execution by any Additional Agent (and any relevant affiliate) of
customary joinder documentation pursuant to which such Additional Agent makes a
commitment as an Initial Lender under one or more of the Facilities, each such
Additional Agent (and any relevant affiliate) shall thereafter constitute (other
than for purposes of this paragraph) an “Initial Lender”, “Commitment Party” and
“Lead Arranger” hereunder, as applicable; provided further that JPMorgan shall
have “lead left placement” on all marketing materials relating to each of the
Facilities.

 

Promptly following the date hereof, you agree to use your commercially
reasonable efforts to obtain an amendment (the “Amendment”) to the Existing
Eldorado Credit Agreement to permit, among other things, the ability to
designate an “Unrestricted Subsidiary” of Eldorado to consummate the financing
of the Facilities (including any Notes) into escrow in advance of the Closing
Date (including to permit the pledge of the proceeds thereof to secure any such
escrow financings) (it being understood and agreed that such use of commercially
reasonable efforts shall include the payment of at least the Consent Incentive
Fee (as defined in the Fee Letter)).

 

2.             Syndication.  The Lead Arranger in consultation with you intends
to commence syndication of the Facilities promptly after your acceptance of the
terms of this Commitment Letter and the Fee Letter (as defined below); provided
that notwithstanding the Lead Arranger’s right to syndicate the Facilities and
receive commitments with respect thereto, (a) except as you may otherwise agree
in writing, the Initial Lenders shall not be relieved, released or novated from
their obligations hereunder (including the obligation to fund the Facilities on
the Closing Date) in connection with any syndication, assignment or
participation of the Facilities, including their commitments in respect thereof,
until after the initial funding under the Facilities on the Closing Date has
occurred, (b) no such syndication, assignment or novation shall become effective
with respect to all or any portion of the Initial Lenders’ commitments in
respect of the Facilities until the initial funding of the Facilities has
occurred, and (c) except as you may otherwise agree in writing, the Initial
Lenders shall retain exclusive control over all rights with respect to their
commitments hereunder with respect to consents, modifications, supplements,
waivers and amendments, until the initial funding of the Facilities has
occurred.  You agree to actively assist the Lead Arranger, and to use your
commercially reasonable efforts to cause, to the extent not in contravention of
the terms of the Acquisition Agreement as in effect on the date hereof, the
Target and its subsidiaries to actively assist, the Lead Arranger in achieving,
a syndication of each of the Facilities that is satisfactory to the Lead
Arranger.  Such assistance shall include (a) your providing and causing your
advisors to provide, and using your commercially reasonable efforts, to the
extent not in contravention of the terms of the Acquisition Agreement as in
effect on the date hereof, to cause the Target, its subsidiaries and its
advisors to provide, the Lead Arranger and the Lenders upon request with all
information reasonably deemed necessary by the Lead Arranger to complete such
syndication, including, but not limited to,

 

3

--------------------------------------------------------------------------------


 

(x) information and evaluations prepared by you, the Target and your and its
advisors, or on your or their behalf, relating to the Acquisition (including the
Projections (as defined below)) and (y) customary forecasts prepared by
management of the Companies of balance sheets, income statements and cash flow
statements for each fiscal quarter for the first twenty-four months following
the Closing Date and for each year commencing with the first fiscal year
following the Closing Date and for each of the succeeding five fiscal years
thereafter, (b) your preparing an information memorandum promptly following the
date hereof with respect to each of the Facilities in form and substance
customary for transactions of this type and otherwise reasonably satisfactory to
the Lead Arranger (each, an “Information Memorandum”) and other materials to be
used in connection with the syndication of each such Facility (collectively with
the Summaries of Terms and any additional summary of terms prepared for
distribution to Public Lenders (as defined below), the “Information Materials”),
(c) your using your commercially reasonable efforts to ensure that the
syndication efforts of the Lead Arranger benefits from your existing lending
relationships and the existing banking relationships of the Target, (d) your
obtaining, promptly following the date hereof, monitored public corporate credit
or family ratings of the Borrower after giving effect to the Transaction and
ratings of the Facilities and the Notes, in each case, from Moody’s Investors
Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”) (collectively, the “Ratings”), (e) you shall not, and
shall use your commercially reasonable efforts to ensure that none of the
Companies shall, have syndicated or issued, attempted to syndicate or issue,
announced or authorized the announcement of the syndication or issuance of, or
engaged in discussions concerning the syndication or issuance of, any equity or
debt of the Companies (other than the Facilities and the Notes) without the
prior written consent (not to be unreasonably withheld) of the Lead Arranger (it
being understood that borrowings under the existing revolving credit facilities
of the Companies and any debt permitted to be incurred under the Acquisition
Agreement shall be permitted) and (f) your otherwise assisting the Lead Arranger
in its syndication efforts, including by making your officers and advisors, and
using your commercially reasonable efforts to make the officers and advisors of
the Target, available from time to time to attend and make presentations
regarding the business and prospects of the Companies, the Target and the
Transaction at one or more meetings of prospective Lenders.  Notwithstanding our
right to syndicate the Facilities and receive commitments with respect thereto
and without limiting your obligations to assist with the syndication efforts as
set forth herein, the Initial Lenders’ commitments hereunder are not conditioned
upon the syndication of, or receipt of commitments or participations in respect
of, all or any portion of the Facilities.  Notwithstanding anything to the
contrary contained in this Commitment Letter or the Fee Letter or any other
letter agreement or undertaking concerning the financing of the Transactions to
the contrary, none of the obtaining of the Ratings or the compliance with any of
the other provisions set forth in this paragraph, shall constitute a condition
to the commitments hereunder or the funding of the Facilities on the Closing
Date.  For the avoidance of doubt, you will not be required to provide (x) any
presentations of strategic information and analysis to the Companies’ boards of
directors in connection with their evaluation of the Transaction or (y) any
information, evaluations or trade secrets in contravention of the terms of the
Acquisition Agreement as in effect on the date hereof or to the extent that the
provision thereof would violate any law, rule or regulation, or any obligation
of confidentiality binding upon (so long as such obligations are not entered
into in contemplation of this Commitment Letter), or waive any privilege that
may be asserted by, you, the Target or any of your or their respective
subsidiaries or affiliates; provided that you agree to use commercially
reasonable efforts to have any such confidentiality obligation waived and to
promptly notify us that information is being withheld pursuant to this sentence.

 

It is understood and agreed that the Lead Arranger will manage and control all
aspects of the syndication of the Facilities in consultation with you, including
decisions as to the selection of prospective Lenders and any titles offered to
proposed Lenders, when commitments will be accepted and the final allocations of
the commitments among the Lenders.  It is understood that no Lender
participating in the Facilities will receive compensation from you in order to
obtain its commitment, except on the terms contained herein and in the Summaries
of Terms, the Fee Letter or as otherwise agreed between you and

 

4

--------------------------------------------------------------------------------


 

us.  It is also understood and agreed that the amount and distribution of the
fees among the Lenders will be at the sole and absolute discretion of the Lead
Arranger.  Notwithstanding the foregoing, the Lead Arrangers will not syndicate
to those persons who are competitors of you, the Target and your and their
respective subsidiaries that are separately identified in writing by you to us
from time to time or any of their affiliates (other than bona fide debt fund
affiliates) that are either (a) identified in writing by you from time to time
or (b) clearly identifiable on the basis of such affiliate’s name (collectively
“Disqualified Lenders”); provided that designations of Disqualified Lenders may
not apply retroactively to disqualify any entity that has previously acquired an
assignment or participation in any Facility.

 

3.             Information Requirements.  You hereby represent and warrant that
(a) all information and data (such information and data, other than (i) the
Projections and (ii) information of a general economic or industry specific
nature, the “Information”) (in the case of Information regarding the Target and
its subsidiaries and its and their respective businesses, to the best of your
knowledge), that has been or will be made available to the Commitment Parties
directly or indirectly by you, the Target or by any of your or its subsidiaries
or representatives, in each case, on your behalf in connection with the
transactions contemplated hereby is or will be, when furnished, correct in all
material respects and does not and will not, when furnished, contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements are made (after giving effect to all
supplements and updates thereto from time to time) and (b) the Projections that
have been or will be made available to the Commitment Parties by you or by any
of your subsidiaries or representatives, in each case, on your behalf in
connection with the transactions contemplated hereby have been, or will be,
prepared in good faith based upon reasonable assumptions it being understood
that the Projections are as to future events and are not to be viewed as facts,
the Projections are subject to significant uncertainties and contingencies, many
of which are beyond your control, that no assurance can be given that any
particular Projections will be realized and that actual results during the
period or periods covered by any such Projections may differ significantly from
the projected results and such differences may be material.  You agree that if
at any time prior to the Closing Date and, if requested by us, for such period
thereafter to the extent necessary to complete the syndication of the Facilities
any of the representations in the preceding sentence would be incorrect in any
material respect if the Information and the Projections were being furnished,
and such representations were being made, at such time, then you will promptly
supplement, or cause to be supplemented, the Information and the Projections so
that such representations will be correct at such time.  In issuing this
commitment and in arranging and syndicating each of the Facilities, the
Commitment Parties are and will be using and relying on the Information and the
Projections without independent verification thereof.  The Information and
Projections provided to the Lead Arranger prior to the date hereof are
hereinafter referred to as the “Pre-Commitment Information”.

 

You acknowledge that (a) the Lead Arranger on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and (b)
certain prospective Lenders (such Lenders, “Public Lenders”; all other Lenders,
“Private Lenders”) may have personnel that do not wish to receive material
non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities.  If requested, you will
assist (and to use commercially reasonable efforts to cause, to the extent not
in contravention of the terms of the Acquisition Agreement as in effect on the
date hereof, the Target to assist) us in preparing an additional version of the
Information Materials to be used in connection with the syndication of the
Facilities not containing MNPI (the “Public Information Materials”) to be
distributed to prospective Public Lenders. It is understood and agreed that the
Borrower will use commercially reasonable efforts to exclude MNPI from the
Public Information Materials with respect to the Target and the Acquisition.

 

5

--------------------------------------------------------------------------------


 

Before distribution of any Information Materials to prospective Public Lenders,
you shall provide us with a customary letter in form and substance reasonably
satisfactory to both you and us authorizing the dissemination of the Public
Information Materials and confirming the absence of MNPI therefrom, in each
case, exculpating the Commitment Parties and their respective affiliates with
respect to liability related to the use of the contents of the Information
Materials by the recipients thereof.

 

Notwithstanding the foregoing, you agree that the Lead Arranger on your behalf
may distribute the following documents to all prospective Lenders regardless of
whether marked “PUBLIC”, unless you advise the Lead Arranger in writing
(including by email) within a reasonable time prior to its intended
distributions that such material should only be distributed to prospective
Private Lenders:  (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms of the Facilities, (c) customary marketing term sheets
related to the Facilities and (d) other PUBLIC materials intended for
prospective Lenders after the initial distribution of the Information Materials,
including drafts and final versions of definitive documents with respect to the
Facilities.  If you advise us that any of the foregoing items should be
distributed only to Private Lenders, then the Lead Arranger will not distribute
such materials to Public Lenders without further discussions with you.  You
agree that the Information Materials made available to prospective Public
Lenders in accordance with this Commitment Letter shall not contain MNPI.

 

4.             Fees and Indemnities.

 

(a)           You agree to pay the fees set forth in the separate fee letter
addressed to you dated the date hereof from the Commitment Parties (the “Fee
Letter”).  You also agree to reimburse the Commitment Parties from time to time
on demand for all reasonable out-of-pocket fees and expenses (including, but not
limited to, the reasonable fees, disbursements and other charges of counsel to
the Lead Arranger and the Administrative Agents under each Facility, and of any
special gaming and local counsel to the Lenders retained by the Lead Arranger,
and due diligence expenses) in connection with the Facilities, the syndication
thereof, the preparation of the Credit Documentation (as defined below) therefor
and the other transactions contemplated hereby, whether or not the Closing Date
occurs or any Credit Documentation is executed and delivered or any extensions
of credit are made under any of the Facilities.  You acknowledge that we may
receive a benefit, including without limitation, a discount, credit or other
accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

 

(b)           You also agree to indemnify and hold harmless each of the
Commitment Parties, each other Lender and each of their affiliates, successors
and assigns and their respective officers, directors, employees, agents,
advisors and other representatives (each, an “Indemnified Party”) from and
against (and will reimburse each Indemnified Party as the same are incurred for)
any and all claims, damages, losses, liabilities and expenses (including,
without limitation, the reasonable fees, disbursements and other charges of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of
(including, without limitation, in connection with any investigation, litigation
or proceeding or preparation of a defense in connection therewith) (a) any
aspect of the Transaction or any related transaction and any of the other
transactions contemplated thereby or (b) the Facilities and any other
financings, or any use made or proposed to be made with the proceeds thereof (in
all cases, whether or not caused or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnified Party), except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
In the case of any claim, litigation, investigation or proceeding (any of the
foregoing, a “Proceeding”) to which the indemnity in this paragraph applies,
such indemnity shall be effective whether or not such Proceeding is brought by
you, your equity holders or creditors or an Indemnified Party, whether or not an
Indemnified Party is

 

6

--------------------------------------------------------------------------------


 

otherwise a party thereto and whether or not any aspect of the Transaction is
consummated.  You also agree that no Indemnified Party shall have any liability
(whether direct or indirect, in contract or tort or otherwise) to you, the
Target or your or its subsidiaries or affiliates or to your or its respective
equity holders or creditors or any other person arising out of, related to or in
connection with any aspect of the Transaction, except to the extent of direct
(as opposed to special, indirect, consequential or punitive) damages determined
in a final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct. 
It is further agreed that the Commitment Parties shall only have liability to
you (as opposed to any other person), and that the Commitment Parties shall be
severally liable solely in respect of their respective commitments to the
Facilities, on a several, and not joint, basis with any other Lender, and that
such liability shall only arise to the extent damages have been caused by breach
of the Commitment Parties’ respective obligations hereunder to negotiate in good
faith the Credit Documentation on the terms set forth in this Commitment Letter
and the Fee Letter, as determined in a final, non-appealable judgment by a court
of competent jurisdiction.  Notwithstanding any other provision of this
Commitment Letter, no Indemnified Party shall be liable for any damages arising
from the use by others of information or other materials obtained through
electronic telecommunications or other information transmission systems, other
than for direct, actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final, non-appealable
judgment of a court of competent jurisdiction.  You shall not, without the prior
written consent of an Indemnified Party, effect any settlement of any pending or
threatened Proceeding against an Indemnified Party in respect of which indemnity
could have been sought hereunder by such Indemnified Party unless (i) such
settlement includes an unconditional release of such Indemnified Party from all
liability or claims that are the subject matter of such Proceeding and (ii) does
not include any statement as to any admission.

 

5.             Conditions to Financing.

 

The commitment of the Lenders in respect of the Facilities (including the
funding thereof) and the undertaking of the Lead Arranger to provide the
services described herein, in each case, are subject to (i) the satisfaction of
each of the conditions set forth in Annex III hereto and (ii) the negotiation,
execution and delivery of definitive documentation with respect to each such
Facility consistent with this Commitment Letter, the Fee Letter, the Senior
Documentation Standard and the Bridge Documentation Standard and otherwise
reasonably satisfactory to the Lead Arranger and the Lenders under the
Facilities (the “Credit Documentation”) prior to such initial funding on the
Closing Date.  There are no conditions (implied or otherwise) to the commitments
hereunder, and there will be no conditions (implied or otherwise) under the
Credit Documentation to the funding of the Facilities, other than those that are
expressly referred to in the immediately preceding sentence.

 

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (1) the only representations the
accuracy of which shall be a condition to the availability of the Facilities on
the Closing Date shall be (i) the representations made by or with respect to the
Target and its subsidiaries in the Acquisition Agreement as are material to the
interests of the Lenders, but only to the extent that you (or your affiliate)
have the right to terminate your (and/or its) obligations under the Acquisition
Agreement or decline to consummate the Acquisition (in each case, in accordance
with the terms thereof) as a result of a breach of such representations in the
Acquisition Agreement (the “Acquisition Agreement Representations”) and (ii) the
Specified Representations (as defined below) and (2) the terms of the Credit
Documentation shall be in a form such that they do not impair the availability
of the Facilities on the Closing Date if the conditions set forth in this
Section 5 and in Annex III hereto are satisfied (it being understood that to the
extent any security interest in the intended collateral (other than any
collateral the security interest in which may be perfected by the filing of a
UCC financing statement, the filing of short form security agreements with the
United States Patent and Trademark Office or the United

 

7

--------------------------------------------------------------------------------


 

States Copyright Office or the delivery of certificates evidencing equity
interests; provided that any such certificated equity securities of the Target
and/or its subsidiaries will only be required to be delivered on the Closing
Date to the extent received from the Target provided you have used commercially
reasonable efforts to obtain such securities on or prior to the Closing Date)
after your use of commercially reasonable efforts to do so, then the provision
and/or perfection of a security interest in such Collateral shall not constitute
a condition precedent to the availability of the Facilities on the Closing Date,
but instead shall be required to be delivered after the Closing Date pursuant to
arrangements and timing to be mutually agreed by the Lead Arranger and the
Borrower but no later than 90 days after the Closing Date (or such longer period
as the Administrative Agent may determine in its reasonable discretion).  For
purposes hereof, “Specified Representations” means the representations and
warranties relating to organizational status, organizational power and authority
to enter into the Credit Documentation, due authorization, execution, delivery
and enforceability of the Credit Documentation, no conflicts with or consents
required under charter documents or material laws, gaming licenses, solvency,
Federal Reserve margin regulations, the use of proceeds not violating OFAC or
FCPA, the USA Patriot Act, anti-money laundering laws, the Investment Company
Act, the creation, validity, priority and perfection of the security interests
granted in the intended collateral, subject to permitted liens as set forth in
the Credit Documentation.  This Section 5 shall be referred to as the “Funds
Certain Provisions.”

 

6.             Confidentiality and Other Obligations.  This Commitment Letter
and the Fee Letter and the contents hereof and thereof are confidential and, may
not be disclosed in whole or in part to any person or entity without our prior
written consent except (i) on a confidential basis to your accountants,
attorneys and other professional advisors in connection with the Transaction,
(ii) pursuant to the order of any court or administrative agency in any pending
legal or administrative proceeding, or otherwise as required by or advisable
pursuant to applicable law or compulsory legal process based on the reasonable
advice of your legal counsel (in which case you agree to inform us promptly
thereof), and (iii) this Commitment Letter and the Fee Letter (redacted in a
manner reasonably satisfactory to us) may be disclosed on a confidential basis
to the respective boards of directors and advisors of the Target in connection
with their consideration of the Transaction.

 

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof only to the extent permitted by law and other than in the case of
ordinary course audits or examinations), (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
agreement by the Commitment Parties, (iv) to the Commitment Parties’ affiliates,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to the applicable rating agencies in connection with
any rating of the Facilities and/or Notes, (ix) to potential Lenders,
participants or assignees or any direct or indirect contractual counterparties
to any swap or derivative transaction relating to you or your obligations under
the Facilities, in each case, who agree to be bound by the terms of this
paragraph (or language substantially similar to this paragraph or as otherwise
reasonably acceptable to you and the Commitment Parties, including as may be
agreed in any confidential information memorandum or other

 

8

--------------------------------------------------------------------------------


 

marketing material), (x) to Moody’s and S&P and to Bloomberg, LSTA and similar
market data collectors with respect to the syndicated lending industry; provided
that such information is limited to Annex I and Annex II and is supplied only on
a confidential basis or (xi) with your prior written consent.  This paragraph
shall terminate on the earlier of (a) the initial funding under the Facilities
and (b) the first anniversary of the date hereof.

 

JPMorgan and/or its affiliates have been retained as the buy-side financial
advisor to Eldorado (in such capacity, the “Financial Advisor”) in connection
with the Acquisition.  You agree to any such retention, and further agree not to
assert any claim you might allege based on any actual or potential conflicts of
interest that might be asserted to arise or result from, on the one hand, the
engagement of the Financial Advisor or from JPMorgan and/or its affiliates
arranging or providing or contemplating arranging or providing financing for a
competing bidder and, on the other hand, our relationship with you as described
and referred to herein.

 

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours. 
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information.  The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer.  In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

 

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that:  (i) each of the Facilities and any related arranging or
other services described in this Commitment Letter is an arm’s-length commercial
transaction between you and your affiliates, on the one hand, and the Commitment
Parties, on the other hand, (ii) the Commitment Parties have not provided any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and you have consulted your own legal,
accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby, (iv) in
connection with each transaction contemplated hereby and the process leading to
such transaction, each Commitment Party has been, is, and will be acting solely
as a principal and has not been, is not, and will not be acting as an advisor,
agent or fiduciary, for you or any of your affiliates, stockholders, creditors
or employees or any other party, (v) the Commitment Parties have not assumed and
will not assume an advisory, agency or fiduciary responsibility in your or your
affiliates’ favor with respect to any of the transactions contemplated hereby or
the process leading thereto (irrespective of whether any of the Commitment
Parties has advised or is currently advising you or your affiliates on other
matters) and the Commitment Parties have no obligation to you or your affiliates
with respect to the transactions contemplated hereby except those obligations
expressly set forth in this Commitment Letter and (vi) the Commitment Parties
and their respective affiliates may be engaged in a broad range of transactions
that involve interests that differ from yours and those of your affiliates, and
the Commitment Parties have no obligation to disclose any of such interests to
you or your affiliates.  To the fullest extent permitted by law, you hereby
waive and release any claims that you may have against the Commitment Parties
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated by this Commitment
Letter.

 

9

--------------------------------------------------------------------------------


 

The Commitment Parties hereby notify the Companies that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “U.S.A. Patriot Act”), each of them is required to
obtain, verify and record information that identifies the Companies, which
information includes your name and address and other information that will allow
the Commitment Parties, as applicable, to identify the Companies in accordance
with the U.S.A. Patriot Act.

 

7.             Survival of Obligations.  The provisions of Sections 2, 3, 4, 6
(except as provided in Section 6) and 8 shall remain in full force and effect
regardless of whether any Credit Documentation shall be executed and delivered
and notwithstanding the termination of this Commitment Letter or any commitment
or undertaking of the Commitment Parties hereunder, except that the provisions
of Sections 2 and 3 shall not survive if the commitments and undertakings of the
Commitment Parties with respect thereto are terminated prior to the
effectiveness of the Facilities and funding thereof.

 

8.             Miscellaneous.  This Commitment Letter and the Fee Letter may be
executed in multiple counterparts and by different parties hereto in separate
counterparts, all of which, taken together, shall constitute an original. 
Delivery of an executed counterpart of a signature page to this Commitment
Letter or the Fee Letter by telecopier, facsimile or other electronic
transmission (e.g., a “pdf” or “tiff”) shall be effective as delivery of a
manually executed counterpart thereof.  Headings are for convenience of
reference only and shall not affect the construction of, or be taken into
consideration when interpreting, this Commitment Letter or the Fee Letter.

 

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the laws of the State of New
York.  Each party hereto hereby irrevocably waives any and all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Commitment Letter, the Fee
Letter, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof.  Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America sitting in the Borough of Manhattan in New
York City in respect of any suit, action or proceeding arising out of or
relating to the provisions of this Commitment Letter, the Fee Letter, the
Transaction and the other transactions contemplated hereby and thereby and
irrevocably agrees that all claims in respect of any such suit, action or
proceeding shall be heard and determined in any such court.  The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to you shall be effective service of process against you for any
suit, action or proceeding relating to any such dispute.  Each party hereto
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of the venue of any such suit, action or
proceedings brought in any such court, and any claim that any such suit, action
or proceeding brought in any such court has been brought in an inconvenient
forum.  A final judgment in any such suit, action or proceeding brought in any
such court may be enforced in any other courts to whose jurisdiction you are or
may be subject by suit upon judgment.

 

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof.  No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter.  Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

 

10

--------------------------------------------------------------------------------


 

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties).  Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates or to any Lender.

 

Please indicate your acceptance of the terms of the Facilities set forth in this
Commitment Letter and the Fee Letter by returning to us executed counterparts of
this Commitment Letter and the Fee Letter with respect to the Facilities not
later than 5:00 p.m. (New York City time) on September 19, 2016, whereupon the
undertakings of the parties with respect to the Facilities shall become
effective to the extent and in the manner provided hereby.  This offer shall
terminate if not so accepted by you at or prior to that time.  Upon your
acceptance of this offer, thereafter the commitments and undertakings of the
Commitment Parties hereunder will expire on the earliest of (a) the Termination
Date (as defined in the Acquisition Agreement (as defined below) (as in effect
as of the date hereof)), as may be extended pursuant to Section 7.2(a) of the
Acquisition Agreement (as in effect as of the date hereof), unless the Closing
Date occurs on or prior thereto, (b) in the case of the commitments with respect
to the Bridge Facility only, the date of the issuance of the Notes (in escrow or
otherwise) in lieu of a borrowing thereunder, (c) the termination of the
Acquisition Agreement and (d) the closing of the Acquisition without the use of
the Facilities.  In addition if the proceeds (i) of the Escrow Loans (as defined
in the Fee Letter) have been received and deposited into the Escrow Account (as
defined in the Fee Letter) and/or (ii) of the Escrow Notes (as defined in the
Fee Letter) have been received and deposited into the Escrow Account, then the
commitments in respect of such Senior Credit Facilities or Bridge Facility shall
automatically be reduced by the amount of the gross proceeds from such Escrow
Loans or Escrow Notes.

 

[The remainder of this page intentionally left blank.]

 

11

--------------------------------------------------------------------------------


 

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

 

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Mohammad S. Hasan

 

 

Name:

Mohammad S. Hasan

 

 

Title:

Executive Director

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

The provisions of this Commitment Letter are accepted and agreed to as of the
date first written above:

 

 

 

ELDORADO RESORTS, INC.

 

 

 

 

 

By:

/s/ Gary Carano

 

 

Name:

Gary Carano

 

 

Title:

Chief Executive Officer

 

 

Signature Page to Commitment Letter

 

--------------------------------------------------------------------------------


 

ANNEX I

 

SUMMARY OF TERMS AND CONDITIONS
SENIOR CREDIT FACILITIES

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:

 

(x) If the Senior Credit Facilities are funded on the Closing Date, Eldorado and
(y) if the Senior Credit Facilities are funded before the Closing Date (the
applicable date of the funding of the Senior Credit Facilities, the “Senior
Credit Facilities Funding Date”), Acquisition Co., with the obligations of
Acquisition Co. to be assumed by Eldorado on the Closing Date (the “Borrower”).

 

 

 

Guarantors:

 

Consistent with the Existing Credit Agreement; provided that if the proceeds of
the Senior Credit Facilities are borrowed by Acquisition Co. and funded into the
Escrow Account in accordance with the Escrow Funds Provisions (as defined in the
Fee Letter) there shall not be any Guarantors prior to the Closing Date.

 

 

 

Administrative and Collateral Agent:

 

JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole and exclusive
administrative and collateral agent for the Senior Lenders (the “Senior
Administrative Agent”).

 

 

 

Sole Lead Arranger and Bookrunning Manager:

 

JPMorgan will act as sole and exclusive lead arranger and bookrunning manager
for the Senior Credit Facilities (in such capacity, the “Senior Lead Arranger”).

 

 

 

Senior Lenders:

 

JPMorgan and other banks, financial institutions and institutional lenders
selected by the Senior Lead Arranger in consultation with the Borrower (the
“Senior Lenders”).

 

 

 

Senior Credit Facilities:

 

An aggregate principal amount of $1,750.0 million will be available through the
following facilities:

 

 

 

 

 

Term B Loan Facility: a $1,450.0 million term loan facility, all of which will
be drawn on the Senior Credit Facilities Funding Date (the “Term Loan
Facility”).

 

 

 

 

 

Revolving Credit Facility: a $300.0 million revolving credit facility (the
“Revolving Credit Facility”), available from time to time on (subject to the
second succeeding sentence) or after the Senior Credit Facilities Funding Date
until the fifth anniversary of the Senior Credit Facilities Funding Date, and to
include a sublimit to be determined for the issuance of standby and commercial
letters of credit (each, a “Letter of Credit”). Letters of Credit will be
initially issued by JPMorgan (in such capacity, the “Issuing Bank”), and each of
the Senior Lenders under

 

Annex I-1

--------------------------------------------------------------------------------


 

 

 

the Revolving Credit Facility will purchase an irrevocable and unconditional
participation in each Letter of Credit. Not more than an amount to be agreed may
be drawn under the Revolving Credit Facility on the Senior Credit Facilities
Funding Date. Letters of Credit may be issued on the Senior Credit Facilities
Funding Date in order to backstop, roll over or replace letters of credit
outstanding under the existing credit facility of the Borrower.

 

 

 

Purpose:

 

The proceeds of the borrowings under the Senior Credit Facilities on the Closing
Date, together with any proceeds of the Bridge Facility or the Notes or
Permanent Securities, shall be used to fund in part the Acquisition and the
Refinancing and to pay transaction fees and expenses related thereto. In
addition to the foregoing, the proceeds of the Revolving Credit Facility shall
be used to provide ongoing working capital and for other general corporate
purposes of the Borrower and its subsidiaries.

 

 

 

Interest Rates:

 

The interest rates per annum (calculated on a 360-day basis) applicable to the
Senior Credit Facilities will be, at the option of the Borrower as set forth
below at LIBOR or the Base Rate plus the Applicable Margin set forth in the Fee
Letter.

 

 

 

 

 

The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all relevant Senior Lenders for the Term Loan Facility or the
Revolving Credit Facility, as applicable, nine or twelve months or such other
period) for LIBOR advances. Interest shall be payable at the end of the selected
interest period, but no less frequently than quarterly.

 

 

 

 

 

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that (i) in the case of the Term Loan
Facility, LIBOR will be deemed to be not less than 1.00% per annum (the “LIBOR
Floor”) and (ii) Base Rate will be deemed to be not less than 100 basis points
higher than one-month LIBOR (in the case of the Term Loan Facility, after giving
effect to the LIBOR Floor). If the LIBOR rate at any time would be less than
zero, then the LIBOR rate shall be deemed to be zero.

 

 

 

 

 

During the continuance of an event of default or a payment default, interest
will accrue (i) on the principal of any loan at a rate of 200 basis points in
excess of the rate otherwise applicable to such loan and (ii) on any other
outstanding amount at a rate of 200 basis points in excess of the non-default
interest rate then applicable to Base Rate loans under the Revolving Credit
Facility, and will be payable on demand.

 

 

 

 

 

If the Borrower is Acquisition Co., the first interest payment will be due on a
date that is after the Closing Date.

 

 

 

Commitment Fee:

 

A commitment fee of 0.50% per annum shall be payable on the actual daily unused
portions of the Revolving Credit Facility, such fee to be payable quarterly in
arrears and on the date of termination or expiration

 

Annex I-2

--------------------------------------------------------------------------------


 

 

 

of the commitments under the Revolving Credit Facility. Swingline Loans (to be
defined in the Credit Documentation) will not be considered utilization of the
Revolving Credit Facility for purposes of this calculation. No commitment fee
shall be paid to any defaulting lender.

 

 

 

Calculation of Interest and Fees:

 

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

 

 

Cost and Yield Protection:

 

Consistent with the Senior Documentation Standard.

 

 

 

Letter of Credit Fees:

 

Usual and customary fees consistent with the Senior Documentation Standard

 

 

 

Maturity:

 

Term Loan Facility: Seven years after the Senior Credit Facilities Funding Date.

 

 

 

 

 

Revolving Credit Facility: Five years after the Senior Credit Facilities Funding
Date.

 

 

 

Senior Documentation Standard:

 

The Credit Documentation for the Senior Credit Facilities (i) shall be
negotiated in good faith and be substantially consistent with the Existing
Eldorado Credit Agreement with the modifications set forth on Annex I of the Fee
Letter and other modifications mutually agreed between the Borrower and the Lead
Arranger including modifications to financial definitions, baskets, financial
ratios, and materiality thresholds to reflect the Acquisition of the Target and
its subsidiaries, market precedent for gaming companies of similar size and
revenue and the leverage of the Borrower after giving effect to the Acquisition,
(ii) giving effect to the Funds Certain Provisions shall contain only the
conditions to effectiveness and/or borrowing, representations, warranties,
covenants and events of default expressly set forth in this Summary Terms and
Conditions and other terms and provisions mutually agreed between the Borrower
and the Lead Arranger, the definitive terms of which will be negotiated in good
faith, (iii) shall be consistent with the proposed business plan and financial
model of the Borrower, (iv) shall reflect updates to the agency and operational
requirements of the Administrative Agent and applicable legal and accounting
updates, and (v) shall be in a form and contain terms such that they do not
impair the availability of the Facilities on the Escrow Funding Date (as defined
in the Fee Letter) or Closing Date, as applicable, if the Funds Certain
Provisions are met (collectively, the “Senior Documentation Standard”).

 

 

 

Scheduled Amortization:

 

Term Loan Facility: Following the Closing Date, the Term Loan Facility will be
subject to quarterly amortization of principal in aggregate annual amounts equal
to 1.00% of the original aggregate principal

 

Annex I-3

--------------------------------------------------------------------------------


 

 

 

amount of the Term Loan Facility, with the balance payable at final maturity of
the Term Loan Facility.

 

 

 

 

 

Revolving Credit Facility: None

 

 

 

Incremental Facilities:

 

Consistent with the Senior Documentation Standard; provided that the aggregate
amount of all incremental facilities shall not exceed the greater of (x) $375.0
million and (y) an aggregate amount such that the senior secured leverage ratio
does not exceed 3.25 to 1.00.

 

 

 

Mandatory Prepayments and Commitment Reductions:

 

Consistent with the Senior Documentation Standard; provided that the percentage
of annual “excess cash flow” for which mandatory prepayments in respect of the
Term Loan Facility shall be paid, shall be, initially, 50%, with step-downs to
25% and 0% upon achievement of total leverage ratios to be agreed.

 

 

 

Optional Prepayments and Commitment Reductions:

 

Consistent with the Senior Documentation Standard; provided that the “soft call”
period shall be 6 months from the Closing Date.

 

 

 

Security:

 

Consistent with the Senior Documentation Standard and subject to the Escrow
Funds Provisions in the connection with any Escrow Demand (as defined in the Fee
Letter).

 

 

 

Conditions Precedent to Borrowing on or Prior to the Closing Date:

 

On the Closing Date, only the Funds Certain Provisions specified in the
Commitment Letter (including Annex III hereto). Prior to the Closing Date, only
the Escrow Funds Provisions.

 

 

 

Conditions Precedent to Each Borrowing under the Senior Credit Facilities After
the Closing Date:

 

Those set forth in the Commitment Letter (including Annex III hereto). After the
Closing Date, each borrowing or issuance or renewal of a Letter of Credit under
the Senior Credit Facilities will be subject to satisfaction of the following
conditions precedent: (i) all of the representations and warranties in the
Credit Documentation shall be true and correct as of the date of such extension
of credit (subject to a materiality qualification) and (ii) no default or event
of default under the Credit Documentation shall have occurred and be continuing
or would result from such extension of credit.

 

 

 

Affirmative Covenants:

 

Consistent with the Senior Documentation Standard.

 

 

 

Negative Covenants:

 

Consistent with the Senior Documentation Standard, and to include an “available
amount” basket based on either 50% of consolidated net income or “excess cash
flow” as selected by the Borrower prior the launch of syndication and other
addbacks to be agreed. The “available amount” basket may be used for, among
other things, restricted payments,

 

Annex I-4

--------------------------------------------------------------------------------


 

 

 

investments, subordinated debt repayments subject to customary conditions,
including, with respect to restricted payments, compliance with a total leverage
ratio to be agreed.

 

 

 

Financial Covenants:

 

Revolving Credit Facility: Consistent with the Senior Documentation Standard,
and to include maximum total leverage and minimum interest coverage compliance
ratios based on levels to be agreed.

 

 

 

 

 

Term Loan Facility: None

 

 

 

Representations and Warranties, Events of Default, Waivers and Consents and
Assignments and Participations:

 

Consistent with the Senior Documentation Standard.

 

 

 

Indemnification and Expenses:

 

Consistent with the Senior Documentation Standard.

 

 

 

Governing Law:

 

New York.

 

 

 

Counsel to the Administrative Agent:

 

Cahill Gordon & Reindel LLP.

 

Annex I-5

--------------------------------------------------------------------------------


 

ANNEX II-A

 

SUMMARY OF TERMS AND CONDITIONS
BRIDGE LOANS

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-A is
attached.

 

Borrower:

 

(x) If the Bridge Loans are funded on the Closing Date, Eldorado and (y) if the
Bridge Loans are funded before the Closing Date (the applicable date of the
funding of the Bridge Loans, the “Bridge Loans Funding Date”), Acquisition Co.,
with the obligations of Acquisition Co. to be assumed by Eldorado on the Closing
Date (the “Borrower”).

 

 

 

Guarantors:

 

Same as the Senior Credit Facilities.

 

 

 

Bridge Administrative Agent:

 

JPMorgan Chase Bank, N.A. (“JPMorgan”) will act as sole and exclusive
administrative agent for the Bridge Lenders (the “Bridge Administrative Agent”).

 

 

 

Sole Lead Arranger and Sole Bookrunning Manager:

 

JPMorgan will act as sole and exclusive lead arranger and bookrunning manager
for the Bridge Loans (in such capacity, the “Bridge Lead Arranger”).

 

 

 

Bridge Lenders:

 

JPMorgan or an affiliate thereof (the “Initial Bridge Lender”) and other
financial institutions and institutional lenders selected by the Bridge Lead
Arranger in consultation with the Borrower (the “Bridge Lenders”).

 

 

 

Bridge Loans:

 

$375.0 million of senior unsecured bridge loans (the “Bridge Loans”), less the
aggregate gross proceeds of Permanent Securities issued on or prior to the
Bridge Loans Funding Date. The Bridge Loans will be available to the Borrower in
one drawing upon the consummation of the Acquisition.

 

 

 

Ranking:

 

The Bridge Loans will be senior unsecured obligations of the Borrower and will
rank pari passu in right of payment with all other senior unsecured obligations
of the Borrower and effectively subordinated to all of the Borrower’s senior
secured obligations, including borrowings under the Senior Credit Facilities.
The guarantees will be senior unsecured obligations of each Guarantor and will
rank pari passu in right of payment with all other unsecured obligations of such
Guarantor and effectively subordinated to all of such Guarantor’s senior secured
obligations, including such Guarantor’s obligations under the Borrower’s Senior
Credit Facilities.

 

 

 

Security:

 

None.

 

Annex II-A-1

--------------------------------------------------------------------------------


 

Purpose:

 

The proceeds of the Bridge Loans, together with proceeds from the Senior Credit
Facilities, shall be used to fund in part the Acquisition and Refinancing and to
pay transaction fees and expenses related thereto.

 

 

 

Interest Rate:

 

Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin set forth in the Fee Letter.

 

 

 

 

 

“LIBOR” shall be deemed to be not less than 1.00% per annum.

 

 

 

 

 

During the continuance of an event of default (upon the request of the required
lenders) or a payment default, interest will accrue (i) on the principal of the
any loan at a rate of 200 basis points in excess of the rate otherwise
applicable to such loan and (ii) on any other outstanding amount at a rate of
200 basis points in excess of the non-default interest rate then applicable to
Bridge Loans, and will be payable on demand.

 

 

 

 

 

Following the Bridge First Anniversary (as defined below), interest on the
Bridge Loans will accrue at a per annum rate equal to the Total Cap, and will be
payable quarterly in arrears.

 

 

 

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

 

 

Cost and Yield Protection:

 

Consistent with the Bridge Documentation Standard.

 

 

 

Amortization:

 

None.

 

 

 

Optional Prepayments:

 

The Bridge Loans may be prepaid prior to the first anniversary of the Bridge
Loans Funding Date (the “Bridge First Anniversary Date”), without premium or
penalty, in whole or in part, upon written notice, at the option of the
Borrower, at any time, together with accrued interest to the prepayment date.

 

 

 

Mandatory Prepayments:

 

The Borrower shall prepay the Bridge Loans without premium or penalty and offer
to purchase Exchange Notes at the premium for optional redemptions set forth in
Annex II-C (on a pro rata basis) together with accrued interest to the
prepayment or purchase date, with (a) subject to customary exceptions and
thresholds, all the net cash proceeds by the Borrower or any of its subsidiaries
from any disposition of assets outside the ordinary course of business or
casualty event by the Borrower or any of its subsidiaries, in each case, to the
extent such proceeds are not reinvested (or committed to be reinvested) in
assets useful in the business of the Borrower or any of its subsidiaries within
twelve months of the date of such disposition or casualty event and, if so
committed to be reinvested, reinvested no later than 180 days after the end of
such twelve month period, (b) all net cash proceeds from the issuance or
incurrence after the Closing Date of additional debt of the Borrower or any of
its subsidiaries other than certain debt permitted under the Credit
Documentation for the Bridge Facility, and (c)  all net

 

Annex II-A-2

--------------------------------------------------------------------------------


 

 

 

cash proceeds from any issuance of equity interest by, or equity contribution
to, the Borrower, subject to exceptions to be agreed. The Borrower’s obligation
to prepay Bridge Loans and purchase Exchange Notes shall be deemed to be
satisfied with respect to clause (a) above on a dollar-for-dollar basis to the
extent of amounts applied to repay loans under (i) the Term Loan Facility or
(ii) the Revolving Credit Facility to the extent accompanied by a permanent
reduction in commitments thereunder.

 

 

 

Change of Control:

 

In the event of a Change of Control (to be defined), each Bridge Lender will
have the right to require the Borrower, and the Borrower must offer, to prepay
the outstanding principal amount of the Bridge Loans at a price equal to 100% of
the principal amount thereof, plus accrued and unpaid interest thereon to the
date of prepayment. Prior to making any such offer, the Borrower will, within 30
days of the Change of Control, repay all obligations under the Senior Credit
Facilities or obtain any required consent of the Senior Lenders under the Senior
Credit Facilities to make such prepayment of the Bridge Loans.

 

 

 

Conversion into Rollover Loans:

 

If the Bridge Loans have not been previously prepaid in full for cash on or
prior to the Bridge First Anniversary Date, the principal amount of the Bridge
Loans outstanding on the Bridge First Anniversary Date may, subject to the
conditions precedent set forth in Annex II-B, be converted into senior second
priority secured rollover loans with a maturity of 7 years from the Bridge First
Anniversary Date and otherwise having the terms set forth in Annex II-B (the
“Rollover Loans”). Any Bridge Loans not converted into Rollover Loans shall be
repaid in full on the Bridge First Anniversary Date.

 

 

 

Exchange into Exchange Notes:

 

Each Bridge Lender that is (or will immediately transfer its Exchange Notes to)
an Eligible Holder (as defined in Annex II-C) will have the right, at any time
on or after the Bridge First Anniversary Date, to exchange Rollover Loans held
by it for unsecured senior exchange notes of the Borrower having the terms set
forth in Annex II-C (the “Exchange Notes”). Notwithstanding the foregoing, the
Borrower will not be required to exchange Rollover Loans for Exchange Notes
unless at least $100,000,000 of Exchange Notes would be outstanding immediately
after such exchange. In connection with each such exchange, or at any time prior
thereto if requested by the Initial Bridge Lender, the Borrower shall
(i) deliver to the Bridge Lenders that is receiving Exchange Notes, and to such
other Bridge Lenders as the Initial Bridge Lender request, an offering
memorandum of the type customarily utilized in a Rule 144A offering of high
yield securities covering the resale of such Exchange Notes or Bridge Loans by
such Bridge Lenders, in such form and substance as reasonably acceptable to the
Borrower and the Initial Bridge Lender, and keep such offering memorandum
updated in a manner as would be required pursuant to a customary Rule 144A
securities purchase agreement, (ii) execute an exchange agreement containing
provisions customary in Rule 144A transactions

 

Annex II-A-3

--------------------------------------------------------------------------------


 

 

 

(including indemnification provisions) if requested by the Initial Bridge
Lender, (iii) deliver or cause to be delivered such opinions and accountants’
comfort letters addressed to the Initial Bridge Lender and such certificates as
the Initial Bridge Lender may request as would be customary in Rule 144A
offerings and otherwise in form and substance reasonably satisfactory to the
Initial Bridge Lender and (iv) take such other actions, and cause its advisors,
auditors and counsel to take such actions, as reasonably requested by the
Initial Bridge Lender in connection with issuances or resales of Exchange Notes
or Bridge Loans, including providing such information regarding the business and
operations of the Issuer and its subsidiaries as is reasonably requested by any
prospective holder of Exchange Notes or Bridge Loans and customarily provided in
due diligence investigations in connection with purchases or resales of
securities.

 

 

 

Bridge Loan Documentation Standard:

 

The Credit Documentation for the Bridge Facility (i) shall be negotiated in good
faith and be based upon the Credit Documentation for the Senior Credit
Facilities with modifications mutually agreed between the Borrower and the Lead
Arranger to reflect the structure of the Bridge Facility, (ii) shall contain the
terms and conditions set forth in this Summary of Term and Conditions
(iii) giving effect to the Funds Certain Provisions shall contain only the
conditions to effectiveness and/or borrowing, representations, warranties,
covenants and events of default expressly set forth in this Summary Terms and
Conditions and other terms and provisions mutually agreed between the Borrower
and the Bridge Lender, the definitive terms of which will be negotiated in good
faith, (iv) shall be consistent with the proposed business plan and financial
model of the Borrower, (v) shall reflect the customary agency and operational
requirements of the Bridge Administrative Agent and applicable legal and
accounting updates and (vi) shall be in a form such that they do not impair the
availability of the Bridge Facility on the Closing Date if the conditions to
financing in paragraph 5 of the Commitment Letter are met (collectively, the
“Bridge Documentation Standard”).

 

 

 

Conditions Precedent to Borrowing on or Prior to The Closing Date:

 

On the Closing Date, only the Funds Certain Provisions specified in the
Commitment Letter (including Annex III hereto). Prior to the Closing Date, only
the Escrow Funds Provisions.

 

Annex II-A-4

--------------------------------------------------------------------------------


 

Affirmative Covenants:

 

In accordance with the Bridge Documentation Standard, affirmative covenants that
are consistent with the Senior Credit Facilities. In addition, the Borrower will
be required to comply with the Fee Letter and to use its commercially reasonable
efforts to refinance the Bridge Facility with the proceeds of the Permanent
Securities as promptly as practicable following the Closing Date, including by
taking the actions specified in paragraph (vii) of Annex III.

 

 

 

Negative Covenants:

 

In accordance with the Bridge Documentation Standard, negative covenants that
are customary for high yield debt securities of issuers of similar size and
credit quality, as determined by the Bridge Lead Arranger in light of prevailing
market conditions and other circumstances; provided that prior to the Bridge
First Anniversary Date, the limitations on restricted payments, debt and liens
will be more restrictive than customary high yield covenants and the Senior
Credit Facilities.

 

 

 

Representations and Warranties, Events of Default, Waivers and Consents:

 

Consistent with the Bridge Documentation Standard.

 

 

 

Assignments and Participations:

 

Each Bridge Lender will be permitted to make assignments in minimum amounts to
be agreed to other entities approved by the Bridge Administrative Agent, which
approval shall not be unreasonably withheld or delayed; provided, however, that
no such approval shall be required in connection with assignments to other
Bridge Lenders or any of their affiliates. Each Bridge Lender will also have the
right, without any consent, to assign as security all or part of its rights
under the Credit Documentation to any Federal Reserve Bank. Bridge Lenders will
be permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Bridge Administrative Agent in its sole discretion.

 

 

 

 

 

If an Initial Bridge Lender makes an assignment of Bridge Loans at a price less
than par, the assignment agreement may provide that, upon any repayment or
prepayment of such Bridge Loans with the proceeds of an issuance of securities
of the Issuer or any of its subsidiaries in which the Initial Bridge Lenders or
an affiliate thereof acted as underwriter or initial purchaser (an “Applicable
Offering”), (i) the Borrower shall pay the holder of such Bridge Loans the price
set forth in the assignment agreement as the price (which may be the price at
which the Initial Bridge Lender assigned such Bridge Loans but in any event may
not be greater than par) at which the holder of such Bridge Loans will be repaid
by the Borrower with the proceeds of an Applicable Offering (the “Agreed Price”)
and (ii) the Borrower shall pay the Initial Bridge Lender the difference between
par and the Agreed Price. Such payments by the Borrower shall be in full
satisfaction of such Bridge

 

Annex II-A-5

--------------------------------------------------------------------------------


 

 

 

Loans in the case of a repayment or prepayment with proceeds of an Applicable
Offering. For the avoidance of doubt, the provisions of this paragraph do not
apply to any repayments or prepayments other than with proceeds of an Applicable
Offering.

 

 

 

Governing Law:

 

New York.

 

 

 

Indemnification and Expenses:

 

Same as the Senior Credit Facilities.

 

 

 

Counsel to Bridge Lead Arranger:

 

Cahill Gordon & Reindel LLP.

 

Annex II-A-6

--------------------------------------------------------------------------------


 

ANNEX II-B

 

ROLLOVER LOANS

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-B is
attached.

 

Borrower:

 

Same as the Bridge Loans.

 

 

 

Guarantors:

 

Same as the Bridge Loans.

 

 

 

Rollover Loans:

 

Rollover Loans in an initial principal amount equal to 100% of the outstanding
principal amount of the Bridge Loans on the Bridge First Anniversary Date.
Subject to the conditions precedent set forth below, the Rollover Loans will be
available to the Borrower to refinance the Bridge Loans on the Bridge First
Anniversary Date. The Rollover Loans will be governed by the Credit
Documentation for the Bridge Loans and, except as set forth below, shall have
the same terms as the Bridge Loans.

 

 

 

Ranking and Security:

 

Same as Bridge Loans.

 

 

 

Interest Rate:

 

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Total Cap.

 

 

 

 

 

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Rollover Loans and on any other outstanding
amount at a rate of 200 basis points in excess of the rate otherwise applicable
to the Rollover Loans, and will be payable on demand.

 

 

 

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

 

 

Maturity:

 

Eight years after the Bridge Loans Funding Date (the “Rollover Maturity Date”).

 

 

 

Optional Prepayments:

 

For so long as the Rollover Loans have not been exchanged for Exchange Notes of
the Borrower as provided in Annex II-C, they may be prepaid at the option of the
Borrower, in whole or in part, at any time, together with accrued and unpaid
interest to the prepayment date (but without premium or penalty).

 

 

 

Conditions Precedent to Rollover:

 

The ability of the Borrower to convert any Bridge Loans into Rollover Loans is
subject to the following conditions being satisfied:

 

 

 

 

 

(i)

at the time of any such refinancing, there shall exist no event of default or
event that, with notice and/or lapse of time, could become an event of default,
and there shall be no failure to

 

Annex II-B-1

--------------------------------------------------------------------------------


 

 

 

 

 

comply with the Take-out Demand (as defined in the Fee Letter);

 

 

 

 

 

 

(ii)

all fees due to the Bridge Lead Arranger and the Initial Bridge Lender shall
have been paid in full;

 

 

 

 

 

 

(iii)

the Bridge Lenders shall have received promissory notes evidencing the Rollover
Loans (if requested) and such other documentation as shall be set forth in the
Credit Documentation; and

 

 

 

 

 

 

(iv)

no order, decree, injunction or judgment enjoining any such refinancing shall be
in effect.

 

 

 

 

Covenants:

 

From and after the Bridge First Anniversary Date, the covenants applicable to
the Rollover Loans will conform to those applicable to the Exchange Notes,
except for covenants relating to the obligation of the Borrower to refinance the
Rollover Loans and others to be agreed.

 

 

 

Assignments and Participations:

 

Same as the Bridge Loans.

 

 

 

Governing Law:

 

New York.

 

 

 

Indemnification and Expenses:

 

Same as the Bridge Loans.

 

Annex II-B-2

--------------------------------------------------------------------------------


 

ANNEX II-C

 

SUMMARY OF TERMS AND CONDITIONS
EXCHANGE NOTES

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.

 

Issuer:

 

Same as the Bridge Loans (the “Issuer”).

 

 

 

Guarantors:

 

Same as the Bridge Loans.

 

 

 

Exchange Notes:

 

The Borrower will issue the Exchange Notes under an indenture that complies with
the Trust Indenture Act of 1939, as amended (the “Indenture”). The Borrower will
appoint a trustee reasonably acceptable to the Bridge Administrative Agent. The
Indenture will include provisions customary for an indenture governing publicly
traded high yield debt securities, but with covenants that are more restrictive
in certain respects. Except as expressly set forth above, the Exchange Notes
shall have the same terms as the Rollover Loans.

 

 

 

Ranking and Security:

 

Same as the Bridge Loans.

 

 

 

Interest Rate:

 

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Total Cap.

 

 

 

 

 

During the continuance of an event of default or a payment default, interest
will accrue on the principal of the Exchange Notes and on any other outstanding
amount at a rate of 200 basis points in excess of the rate otherwise applicable
to the Exchange Notes, and will be payable on demand.

 

 

 

Maturity:

 

Same as the Rollover Loans.

 

 

 

Amortization:

 

None.

 

 

 

Optional Redemption:

 

Until the third anniversary of the Closing Date, the Exchange Notes will be
redeemable at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, the Exchange Notes will be redeemable at the option of the Issuer at
a premium equal to 75% of the coupon on the Exchange Notes, declining ratably to
par on the date which is two years prior to the Rollover Maturity Date.

 

 

 

 

 

In addition, Exchange Notes will be redeemable at the option of the Issuer prior
to the third anniversary of the Closing Date with the net cash proceeds of
qualified equity offerings of the Issuer at a premium equal to the coupon on the
Exchange Notes; provided that after giving effect to such redemption at least
65% of the aggregate principal amount of Exchange Notes originally issued shall
remain outstanding.

 

Annex II-C-1

--------------------------------------------------------------------------------


 

Mandatory Offer to Purchase:

 

The Issuer will be required to offer to purchase the Exchange Notes upon a
Change of Control (to be defined in the Indenture) at 101% of the principal
amount thereof plus accrued interest to the date of purchase. In addition, the
Exchange Notes will be subject to a customary offer to purchase upon
dispositions by the Borrower or any of its subsidiaries.

 

 

 

Right to Transfer Exchange Notes:

 

Each holder of Exchange Notes shall have the right to transfer its Exchange
Notes in whole or in part, at any time to an Eligible Holder and, after the
Exchange Notes are registered pursuant to the provisions described under
“Registration Rights”, to any person or entity; provided that if the Issuer or
any of its affiliates holds Exchange Notes, such Exchange Notes shall be
disregarded in any voting. “Eligible Holder” will mean (a) an institutional
“accredited investor” within the meaning of Rule 501 under the Securities Act,
(b) a “qualified institutional buyer” within the meaning of Rule 144A under the
Securities Act, (c) a person acquiring the Exchange Notes pursuant to an offer
and sale occurring outside of the United States within the meaning of
Regulation S under the Securities Act or (d) a person acquiring the Exchange
Notes in a transaction that is, in the opinion of counsel reasonably acceptable
to the Issuer, exempt from the registration requirements of the Securities Act;
provided that in each case such Eligible Holder represents that it is acquiring
the Exchange Notes for its own account and that it is not acquiring such
Exchange Notes with a view to, or for offer or sale in connection with, any
distribution thereof (within the meaning of the Securities Act) that would be in
violation of the securities laws of the United States or any state thereof.

 

 

 

Registration Rights:

 

The Exchange Notes shall be subject to usual and customary registration rights
for facilities of this type.

 

 

 

Governing Law:

 

New York.

 

 

 

Indemnification and Expenses:

 

Same as the Bridge Loans.

 

Annex II-C-2

--------------------------------------------------------------------------------


 

ANNEX III

 

CONDITIONS PRECEDENT TO CLOSING

 

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III is attached.

 

The funding of the loans under the Facilities will be subject to the following
conditions precedent:

 

(i)                                     The Acquisition shall have been, or
shall substantially concurrently with either (i) the funding of the Facilities
or (ii) the release of proceeds of the Facilities from the Escrow Account be,
consummated in all material respects in accordance with the terms of the
Agreement and Plan of Merger among Target, you, Eagle I Acquisition Corp  and
Acquisition Co. dated September 19, 2016 (including all schedules and exhibits
thereto) (the “Acquisition Agreement”), and the Acquisition Agreement shall not
have been altered, amended or otherwise changed or supplemented or any provision
waived or consented to (including any change in the purchase price) in any
manner that is materially adverse to the interests of the Lenders or the Lead
Arranger without the prior written consent (not to be unreasonably withheld,
delayed or conditioned) of the Initial Lenders (it being understood that (x) any
reduction of the purchase price in respect of the Acquisition will be materially
adverse to the Lenders and the Lead Arranger, unless there is a concurrent
reduction in the aggregate principal amount of the commitments in respect of the
Term Loan Facility in an amount equal to such reduction and (y) any increase in
the purchase price in respect of the Acquisition will not be deemed to be
materially adverse to the interests of the Lenders or the Lead Arranger to the
extent that cash on hand (other than as a result of borrowings under the
Revolving Credit Facility) is used to fund any such increase).  With respect to
a funding (or release from escrow) on the Closing Date only, the Acquisition
Agreement Representations shall be true and correct in all material respects,
but only to the extent the failure of any Acquisition Agreement Representation
to be true and correct in all material respects gives you the right to terminate
your obligations under the Acquisition Agreement, or to decline to consummate
the Acquisition pursuant to the Acquisition Agreement, and the Specified
Representations shall be true and correct in all material respects.

 

(ii)                                  During the period from April 24, 2016 to
the date hereof, there shall not have occurred any event, development or state
of circumstances that, individually or in the aggregate, has had a Material
Adverse Effect (as defined in the Acquisition Agreement as in effect on the date
hereof) on the Target.

 

(iii)                               The Lead Arranger shall have received: 
(A) the audited consolidated balance sheets and related consolidated statements
of operations, cash flows and shareholders’ equity of each of the Borrower and
the Target for the three most recently completed fiscal years of the Borrower
and the Target ended at least 90 days before the Closing Date, in each case,
accompanied by an unqualified report thereon by their respective independent
registered public accountants; (B) the unaudited consolidated balance sheets and
related statements of operations and cash flows of each of the Borrower and the
Target for each fiscal quarter (other than the last fiscal quarter of a fiscal
year) of the Borrower and the Target ended after December 31, 2015 and at least
45 days before the Closing Date; and (C) a pro forma balance sheet and related
statement of operations of the Borrower and its subsidiaries (including the
Target) as of and for the twelve-month period ending with the latest quarterly
or annual period of the Borrower covered by the financial statements set forth
in clauses (A) and (B) above, in each case after giving effect to the
Transaction

 

Annex III-1

--------------------------------------------------------------------------------


 

(the “Pro Forma Financial Statements”), all of which financial statements shall
be prepared in accordance with generally accepted accounting principles in the
United States and comply with in all material respects the requirements of
Regulation S-X under the Securities Act.

 

(iv)                              With respect to the Senior Credit Facilities,
the Senior Lead Arranger shall have received from the Borrower a complete
Information Memorandum not later than 15 consecutive business days prior to the
Closing Date (the “Bank Marketing Period”); provided that (i) neither
November 25, 2016 nor July 3, 2017 shall be considered business days for the
purposes of the Bank Marketing Period, (ii) the Bank Marketing Period shall
either end on or prior to December 23, 2016 or, if the Bank Marketing Period has
not ended on or prior to December 23, 2016, then the Bank Marketing Period shall
commence no earlier than January 2, 2017 and (iii) the Bank Marketing Period
shall either end on or prior to August 18, 2017.  If at any time you shall in
good faith believe that you have provided the complete Information Memorandum
required under this clause (iv), you may deliver to the Senior Lead Arranger
written notice to that effect (stating when you believe you completed any such
delivery), in which case you shall be deemed to have delivered under this
clause (iv) on the date specified in such notice and the Bank Marketing Period
shall be deemed to have commenced on the date specified in such notice, in each
case unless the Senior Lead Arranger in good faith reasonably believe that you
have not completed delivery under this clause (iv) and, within two business days
after their receipt of such notice from you, the Senior Lead Arranger deliver a
written notice to you to that effect (stating with specificity which information
you have not delivered for purposes of compliance with this condition only)
(provided that it is understood that the delivery of such written notice from
the Senior Lead Arranger to you will not prejudice your right to assert that the
Information Memorandum under this clause (iv) has in fact been delivered).

 

(v)                                 With respect to the Bridge Facility, (a) one
or more investment banks reasonably satisfactory to the Bridge Lead Arranger
(collectively, the “Investment Bank”) shall have been engaged to privately place
the Notes or the Escrow Notes, (b) the Investment Bank shall have received (i) a
prospectus, offering memorandum or private placement memorandum (an “Offering
Memorandum”) which shall be in customary complete form or which, with respect to
the description of the Notes and any other parts thereof for which the
Investment Bank’s or its advisors’ cooperation or approval is required for them
to be complete, the Borrower shall have used its commercially reasonable efforts
to cause it to be complete, and in either case, which Offering Memorandum shall
contain information regarding the Borrower and the Target of the type and form
customarily included in private placements under Rule 144A of the Securities Act
and including financial statements, pro formas, business and other financial
data of the type required in a registered offering on Form S-1 and otherwise
containing information customary for Rule 144A offerings by first time issuers
and, in the case of the annual financial statements, the auditors’ reports
thereon, which financial information shall, at all times during the Bond
Marketing Period (as defined below) be in compliance with the requirements of
the Securities and Exchange Commission to permit a registration statement on
Form S-1 to be declared effective (excluding information required by Rule 3-09,
Rule 3-10 and Rule 3-16 of Regulation S-X and other information not customarily
provided in an offering memorandum for a Rule 144A offering), and (ii) drafts of
customary “comfort” letters (including “negative assurance” comfort) that
independent accountants of the Borrower and the Target would be prepared to
deliver upon completion of customary procedures in connection with the offering
of the Notes (the “Required Bond Information”); provided that if at any time you
shall in good faith believe that you have provided the Required Bond
Information, you may deliver to the Bridge Lead Arranger written notice to that
effect (stating when you believe you completed any such delivery), in which case
you shall be deemed to have delivered the Required Bond Information on the date
specified in such notice and the Bond

 

Annex III-2

--------------------------------------------------------------------------------


 

Marketing Period shall be deemed to have commenced on the date specified in such
notice, in each case unless the Bridge Lead Arranger in good faith reasonably
believe that you have not completed such delivery and, within two business days
after their receipt of such notice from you, the Bridge Lead Arranger deliver a
written notice to you to that effect (stating with specificity which information
you have not delivered for purposes of compliance with this condition only)
(provided that it is understood that the delivery of such written notice from
the Bridge Lead Arranger to you will not prejudice your right to assert that the
Required Bond Information has in fact been delivered), and (c) the Investment
Bank shall have been afforded a period of at least 15 consecutive business days
following the satisfaction of the condition set forth in clause (b) above to
seek to offer and sell or privately place the Notes with qualified purchasers
thereof (the “Bond Marketing Period”); provided that (i) neither November 25,
2016 nor July 3, 2017 shall be considered business days for the purposes of the
Bond Marketing Period, (ii) the Bond Marketing Period shall either end on or
prior to December 23, 2016 or, if the Bond Marketing Period has not ended on or
prior to December 23, 2016, then the Bond Marketing Period shall commence no
earlier than January 2, 2017 and (iii) the Bond Marketing Period shall either
end on or prior to August 18, 2017.

 

(vi)                              All fees due to the Administrative Agents, the
Lead Arranger and the Lenders on the Closing Date pursuant to the Fee Letter
shall have been, or shall substantially concurrently with the initial funding of
the Facilities be, paid, and all expenses to be paid or reimbursed to the
Administrative Agents and the Lead Arranger that have been invoiced a reasonable
period of time prior to the Closing Date shall have been, or shall substantially
concurrent with the initial funding of the Facilities be, paid.

 

(vii)                           The Refinancing shall have been, or shall
substantially concurrently with the funding of the Facilities on the Closing
Date (or release from escrow) be, consummated.

 

(viii)                        After giving effect to the Transaction, the
Companies shall have outstanding no indebtedness for borrowed money or preferred
stock other than (a) the loans and other extensions of credit under the
Facilities, (b) that certain Indenture dated as of July 23, 2015 (as may be
amended), by and among Eldorado, the guarantors named therein and U.S. Bank
National Association, in its capacity as trustee (the “Existing Eldorado Notes”)
and (c) other indebtedness for borrowed money mutually agreed between the
Borrower and the Lead Arranger.  The Lead Arranger shall have received
satisfactory evidence of repayment of all indebtedness of to be repaid in
connection with the Refinancing Facilities on the Closing Date.

 

(ix)                              Each of the Borrowers and each of the
applicable Guarantors under each Facility shall have provided the documentation
and other information to the applicable Administrative Agent that are required
by regulatory authorities under applicable “know-your-customer” rules and
regulations, including the Patriot Act, at least 5 business days prior to the
closing of the Facilities.

 

(x)                                 All governmental and/or regulatory approvals
(in respect of gaming, being only the Requisite Gaming Approvals defined in the
Acquisition Agreement) necessary to consummate the Transaction (on the terms and
conditions contemplated by this Commitment Letter and the Fee Letter).

 

(xi)                              On or prior to the Closing Date, the Initial
Lenders shall have received certification as to the financial condition and
solvency of the Borrower and its subsidiaries, from the chief financial officer
of the Borrower.  On or prior to the Closing Date, the Lenders shall have
received

 

Annex III-3

--------------------------------------------------------------------------------


 

(a) customary opinions of counsel to the Borrower and the Guarantors and
customary corporate resolutions, certificates, borrowing notices, life of loan
flood zone determinations and other customary documents required by regulation
relative to any mortgaged real estate and other closing documents and
(b) subject to the Funds Certain Provisions, reasonably satisfactory evidence
that the Senior Administrative Agent (on behalf of the Lenders) shall have a
valid and perfected first priority (subject to certain exceptions to be set
forth in the Credit Documentation) lien and security interest in the Collateral.

 

Annex III-4

--------------------------------------------------------------------------------